TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00453-CR



                                    John Melton, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 97-921-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In September 1998, John Melton pleaded guilty to aggravated assault and was placed

on deferred adjudication supervision for ten years. On April 22, 2003, the trial court found that

Melton had violated conditions of his supervision, adjudged him guilty, and imposed a fifteen-year

prison sentence. On July 7, 2008, Melton filed a pro se notice of appeal.

               The notice of appeal was not timely filed. See Tex. R. App. P. 26.2(a). Under the

circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by

dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 21, 2008

Do Not Publish




                                                2